

115 HR 2795 IH: Yemen Security and Humanity Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2795IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Ms. Bass (for herself, Mr. Crowley, Ms. Lee, Mr. Meeks, Mr. Richmond, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase coordination among relevant Federal departments and agencies to address United States
			 security and humanitarian interests in Yemen, and for other purposes.
	
 1.Short titleThis Act may be cited as the Yemen Security and Humanity Act. 2.FindingsCongress finds the following:
 (1)Yemen, a country that has been plagued by violence and insurgency for many years, has been locked in a devastating civil war since 2015.
 (2)In April 2017, the World Food Programme announced that Yemen is on the brink of full-scale famine and classified approximately 7,000,000 Yemenis, including 2,200,000 children, as severely food insecure. (3)Although many factors account for the famine conditions in Yemen, including years of government mismanagement, corruption, and natural disasters, the World Food Programme indicates that the impact of the conflict—including the destruction of public services, infrastructure, transport, and Yemen’s economy—is having a significant impact on Yemen’s food insecurity.
 (4)According to the United Nations International Children’s Emergency Fund, a Yemeni child dies every ten minutes, on average, from malnutrition, diarrhea, or respiratory tract infections.
 (5)Disease, war, and desperate poverty in Yemen threaten United States core values and strategic priorities for combating global terror.
 (6)According to the January 2014 Worldwide Threat Assessment of the US Intelligence Community— (A)a [l]ack of adequate food will be a destabilizing factor in countries important to US national security that do not have the financial or technical abilities to solve their internal food security problems; and
 (B)[f]ood and nutrition insecurity in weakly governed countries might also provide opportunities for insurgent groups to capitalize on poor conditions, exploit international food aid, and discredit governments for their inability to address basic needs.
 (7)Yemen imports 90 percent of its food, a majority of which enters the country through the port of Hodeida, currently a Houthi-controlled city.
 (8)In response to the August 2015 bombing of the port of Hodeida, the United States Agency for International Development funded, in part, the replacement of port cranes destroyed in the bombing, though the replacements have not been delivered because of current conditions on the ground despite being essential to accelerate the rapid delivery of food from the port.
 (9)Relief organizations are concerned that the closure of the port of Hodeida for any reason could further exacerbate famine in Yemen because the majority of humanitarian aid enters the country through that port.
 3.Sense of CongressIt is the sense of Congress that— (1)effectively addressing the famine conditions in Yemen is in the national security interests of the United States;
 (2)interventions supported by the United States to advance national security should also consider the impact of military engagement on humanitarian operations in such regions; and
 (3)bureaucratic procedures with respect to humanitarian aid must be urgently improved and expedited to allow for an expansion of the scale of the humanitarian operations providing such aid.
 4.Coordination in famine-risk areasSection 5(a) of the Global Food Security Act of 2016 (22 U.S.C. 9304(a)) is amended— (1)in paragraph (16), by striking and at the end;
 (2)in paragraph (17), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (18)facilitate coordination between the United States Agency for International Development, the United Nations Office for the Coordination of Humanitarian Affairs, and United States military personnel, with respect to famine-risk areas..
			5.United States security and humanitarian support strategy for Yemen
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense, in coordination with the Administrator of the United States Agency for International Development, shall jointly submit to Congress a comprehensive report on United States security and humanitarian interests in Yemen, including each of the following:
 (1)The strategic objectives of the United States in Yemen, including humanitarian support to civilian populations under threat of famine, and the criteria for determining the success of such objectives.
 (2)A description of efforts to coordinate civilian and military efforts with respect to Yemen. (3)A description of the diplomatic strategy with respect to regional partners seeking to end the civil war in Yemen.
				